211 F.2d 499
VAUGHANv.PETROLEUM CONVERSION CORP. et al.
No. 191.
Docket 22963.
United States Court of Appeals Second Circuit.
Argued March 10, 1954.
Decided March 24, 1954.

James A. Vaughan, New York City, pro se.
Morgan P. Ames, Stamford, Conn. (Howard S. Tuthill, Warren W. Eginton, and Cummings & Lockwood, Stamford, Conn., on the brief), for defendants-appellees.
Before CLARK, MEDINA, and HARLAN, Circuit Judges.
PER CURIAM.


1
In his opinion, District Judge Smith has carefully considered the various procedural and substantive problems raised by the plaintiff's attempt to secure relief under F.R. 60(b) against an adverse judgment of a bankruptcy court in Delaware registered in the court below pursuant to 28 U.S.C. § 1963; we see little to add. Without considering various difficulties of procedure which may stand in the way of the relief sought, it will suffice to say that no issue of jurisdiction, and hence as to the validity of the judgment, survives the careful findings of waiver and consent to the summary jurisdiction of the bankruptcy court made by the United States District Court for the District of Delaware, In re Petroleum Conversion Corp., D.C.Del., 99 F. Supp. 899, and affirmed on appeal, 3 Cir., 196 F.2d 728, certiorari denied Vaughan v. Petroleum Conversion Corp., 344 U.S. 917, 73 S.Ct. 346, 97 L.Ed. 707. See Cline v. Kaplan, 323 U.S. 97, 100, 65 S.Ct. 155, 89 L.Ed. 97; Bankruptcy Act § 2, sub. a(7), 11 U.S.C.A. § 11, sub. a(7), as amended in 1952, and § 23, sub. b, 11 U.S.C. § 46, sub. b; F.R. 12(h); 2 Collier on Bankruptcy ¶ 23.08 (14th Ed. 1940) and id. 49-51 (1953 Cum.Supp.).


2
Judgment affirmed.